Name: Commission Regulation (EEC) No 67/87 of 11 January 1986 suspending advance fixing of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 1 . 87 Official Journal of the European Communities No L 10/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 67/87 of 11 January 1986 suspending advance fixing of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2502/86 (2), Having regard to Commission Regulation (EEC) No 3155/86 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 1 002/86 (4), and in particular Article 11 (2) thereof, Whereas in view of the monetary situation and the uncer ­ tainty reigning on the exchange markets, there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of monetary compensatory amounts should therefore be suspended, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts shall be suspended from 12 January 1987. Article 2 This Regulation shall enter into force on 12 January 1987. It shall apply until 14 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 219, 6 . 8 . 1986, p. 8 . (3) OJ No L 310, 21 . 11 . 1985, p . 22 . (4) OJ No L 93, 8 . 4. 1986, p. 8 .